DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Applicant’s amendments in the response filed on 12/14/2021 has been considered by the Examiner. Currently claims 1, 3, 6, 8-13, 15-16, and 18-20 are pending, claims 2, 4, 5, 7, 14 and 17 are canceled, and claims 1, 11, and 13 have been amended. A complete action on the merits of claims 1, 3, 6, 8-13, 15-16, and 18-20 follows below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 9, 13, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierre (Pub. No. 2010/0211139).
Regarding claim 1, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the periphery seal is the seal around the perimeter of the warming blanket), the pneumatic structure having a first edge and an opposing second edge (the seal around the perimeter of the warming blanket includes edges 4a1 and 4a2, Fig. 1), wherein the pneumatic structure comprising a first portion, a second portion (left and right portions of sections 14, 16, and 10 Fig. 1 ), and an inflatable channel connecting the first portion and the second portion (space between upper sheet 4 and lower sheet 6 that allows temperature treated air to flow through and be outputted by perforations 26 and one of ports 24a or 24b [0018][0019]); 
	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); 
a separation device disposed on the first edge and between the first portion and the second portion, the separation device comprising an enclosure seal extending from the first edge toward the second edge (Fig. 3, a stripe in the form of a frangible or tearable seal 28 is disposed on 4a1 and extends from edge 4a1 towards 4a2 ; the seal 
an air-guide device, disposed proximate to the second edge (plurality of seals 18a,18,20a,20b, 8a-8d and 12a-12h; seals 8a-8d are more proximate to edge 4a2 compare to the other seals which are relatively proximate to edge 4a2) between the first portion and the second portion (since the seals are within the boundaries of left and right portions of sections 14, 16, and 10 they are therefore considered to be between said portions) and opposing the separation device (seals 8a-8d , 18a-b and 20a-b generally oppose seal 28, and seals 12a-12h oppose seal 28 relative to a longitudinal axis of the blanket), the air guide device is configured to direct flow of inflation medium between the first and second portions when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for warm air to circulate. The blanket can be draped over the shoulders around the neck, Figs. 3-4 while air is circulated throughout the blanket); 
wherein the air-guide device comprises a plurality of seals extending from the periphery seal (vertical seals 12a-12h extend from the peripheral seal at edge 4a1, vertical seals 8a-8d extend at a distance from the peripheral seal at edge 4a2, horizontal seals 18a, 20a extend at a distance from the peripheral seal at edge 4a3, and horizontal seals 18b and 20b extend at a distance from the peripheral seal at edge 4a4).
Regarding claim 3, Pierre teaches the limitations of claim 1 and provides wherein the air-guide device is configured to facilitate forming creases at the edge of the air 
Regarding claim 6, Pierre teaches the limitations of claim 5 and provides wherein the separation element comprises at least one of a line of weakness, perforation, and slit (plurality of slits or perforations 28a).
Regarding claim 8, Pierre teaches the limitations of claim 1 and provides wherein the air guide device comprises a guiding seal extending from the periphery seal proximate to the second edge and toward the pneumatic structure (vertical seals 12a-h extend from the periphery seal which is at a first edge 4a1 towards a second edge 4a2; seals 8a-8d extend relatively from the first edge 4a1 to the second edge 4a2). 
Regarding claim 9, Pierre teaches the limitations of claim 1 and provides wherein the air-guide device comprises two guiding seals, each guiding seal extending from the periphery seal proximate to the second edge and toward the pneumatic structure (vertical seals 12a-h; seals 8a-8d extend from relatively from the first edge 4a1 to the second edge 4a2).
Regarding claim 13, Pierre teaches an inflatable upper body blanket (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 

	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); 
a separation device disposed on the first edge and between the first portion and the second portion, the separation device comprising an enclosure seal extending from the first edge toward the second edge (Fig. 3, a stripe in the form of a frangible or tearable seal 28 is disposed on 4a1 and extends from edge 4a1 towards 4a2 ; the seal is positioned between the left and right side portions of sections 14, 16, and 10 [0020]), a separation element within the enclosure seal (the tearable seal 28 has a plurality of slits or perforations 28a along its length);
an air-guide device, disposed proximate to the second edge (plurality of seals 18a,18,20a,20b, 8a-8d and 12a-12h; seals 8a-8d are more proximate to edge 4a2 compare to the other seals which are relatively proximate to edge 4a2) between the first 
wherein the air-guide device comprises a first set of air-guide seals extending from the periphery seal close to the first edge (vertical seals 12a-12h extend from the periphery seal close to edge 4a1, horizontal seals 18a and 18b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed, and horizontal seals 20a and 20b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed).
Regarding claim 15, Pierre teaches the limitations of claim 13 and provides wherein the air guide device comprises a second set of air-guide seals disposed 
Regarding claim 18, Pierre  teaches the limitations of claim 13 and provides wherein the first set of air-guide seals includes at least three sets of air-guide seals (Figs 1-2 (1) vertical seals 12a-12d on the left portion of the separation device (2) vertical seals 12e-12h on the right portion of the separation device (3) horizontal seals 18a, 20a on the left portion of the separation device and opening 20 (4) horizontal seals 18b, 20b on the right side of the separation device and opening 20 ).
Regarding claim 19, Pierre teaches the limitations of claim 18 and provides wherein the first set of air-guide seals are disposed in a staggered pattern (vertical seals 12a-12h decrease in length proximate the separation device; likewise, horizontal seals 18a, 20a are staggered with respect to each other; and horizontal seals 18b and 20b are staggered with respect to each other). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Irani (Patent No. 5,405,370). 
Regarding claim 10, Pierre teaches the limitations of claim 1 as previously rejected above. Pierre does not teach a head warmer wherein the head warmer 
However, Irani teaches a device within the same field of invention (inflatable air blanket adapted to treat hypothermia [Abstract]) comprising a head warmer disposed proximate a person’s neck and comprises one or more inflatable section partially separated from the configurable convective device (hood 164 is provided for surrounding the head of a patient. The hood includes opposing ends 166 and 168 which are attached to the main portion of the blanket and which are in fluid communication with the air chamber of the blanket. The hood is constructed with an air impermeable outer layer 128 and an air permeable inner layer 114; Col. 7 lines 1-10). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convective device to provide for a head warmer since warmed air may be provided to both a patient’s head and upper torso during surgical operation. 
Claims 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139).
Regarding claim 11, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the 
at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); 
a separation device disposed proximate to the first edge and adapted to separate a part of the pneumatic structure to a first portion and a second portion (left and right portions of sections 14, 16, and 10 Fig. 1), comprising: 
an enclosure seal extending from the first edge toward the second edge (Fig. 3, a stripe in the form of a frangible or tearable seal 28 is disposed on 4a1 and extends from edge 4a1 towards 4a2; [0020]); and 
a separation element within the enclosure seal (the tearable seal 28 has a plurality of slits or perforations 28a along its length); 
the pneumatic structure having an average length L between the first edge and the second edge (length between 4a1 -4a2); 
air-guide device (seals 8a-8d, 12a-12h, and 8a-8d ) extending from the second edge and between the first portion and the second portion (the vertical seals 8a-8d are near the second edge 4a2), the air guide device disposed opposite the separation device (seals 8a-8d , 18a-b and 20a-b generally oppose seal 28, and seals 12a-12h oppose seal 28 relative to a longitudinal axis of the blanket), the air guide device is configured to direct flow of inflation medium when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, 
Pierre does not teach the length of the separation device is equal to or greater than one-half the average length L of the pneumatic device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the separation device such that it is equal to or greater than one-half the average length L of the pneumatic device since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Regarding claim 12, Pierre teaches the limitations of claim 11 and provides wherein the air guide device comprises a guiding seal extending from the periphery seal proximate to second edge and toward the pneumatic structure (vertical seals 12a-h extend from the periphery seal which is at a first edge 4a1 towards a second edge 4a2). 
Regarding claim 16, Pierre teaches the limitations of claim 13 as previously rejected above. While Pierre teaches the first set of air-guide seals is disposed in a pattern with spacing (spaced apart seals), Pierre is silent about specifically teaching the spacing is equal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the air-guide seals was equal since Pierre provides facilitating the folding or bending of the one and other options relative to the middle portion [0005], and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Gammons (Pub. No. 2005/0107856). 
Regarding claim 20, Pierre teaches the limitations of claim 11 as previously rejected above. Pierre teaches wherein the opening further comprises an inlet port (air inlet ports 24a or 24b). Pierre does not teach a rigid collar around the inlet port.
However, Gammons teaches ta device within the same filed of invention (an apparatus for providing conditioned air to a patient [Abstract]), comprising a rigid collar around the inlet port ([0024] reinforcing collars 212, 212’ for the inlet ports have openings 214, 214’ for receiving the end of the supply hose from a blower). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a rigid collar around the inlet port to provide reinforcement between the inlet port and the end of the supply hose from a blower. 
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered. Upon further consideration of the claims and in further view of Applicant’s amendments,  a new grounds of rejection under 35 U.S.C 102(a)(1)  is set forth over Pierre (Pub. No. 2010/0211139) for claims 1 and 13 and  35 U.S.C 103(a) is set forth over Pierre (Pub. No. 2010/0211139) for claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794